United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3651
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Darla Elmore,                            *        [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 10, 2001
                                  Filed: April 13, 2001
                                   ___________

Before BOWMAN and FAGG, Circuit Judges, and PIERSOL,1 District Judge.
                           ___________

PER CURIAM.

       After Darla Elmore's motion to suppress was denied, she entered a conditional
plea of guilty to one count of possession with intent to distribute methamphetamine and
was sentenced to thirty-seven months of imprisonment. She appeals, seeking reversal
of the denial of her motion.




      1
        The Honorable Lawerence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota, sitting by designation.
       Having reviewed the matter, we conclude that the District Court2 did not err in
denying Elmore's suppression motion. We agree with the District Court that (1) the
search of Elmore's vehicle was valid based on probable cause and as a proper search
incident to arrest, and (2) the inventory search of Elmore's vehicle the morning after her
arrest was lawful because the vehicle had been properly seized for forfeiture.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendation of
Honorable Beverly S. Jones, United States Magistrate Judge for the Western District
of Arkansas.
                                           -2-